             Case 1:18-cv-02921-JMF Document 524 Filed 11/13/18 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK


      STATE OF NEW YORK, et al.,

                              Plaintiffs,

                  v.                                       18-CV-2921 (JMF)

      UNITED STATES DEPARTMENT
      OF COMMERCE, et al.,

                              Defendants.


        SECOND JOINT STIPULATION REGARDING SCOPE OF ADMINISTRATIVE
                                  RECORD

          The parties hereby stipulate to the addition of the following materials to the
    Administrative Record in this case:

           64.    In addition to the documents already designated, the Administrative
           Record includes the native Excel files contained at PX-16 (corresponding to the
           slipsheets at PX-4, AR 12128-12129, AR 12134-12138; and PX-13, AR 12869,
           AR 12964-12966), with the exception of the file named < noisy_7.csv >.

    Plaintiffs reserve the right to move that additional materials be considered part of the
    Administrative Record in this action.



    Dated: November 12, 2018                Respectfully submitted,


                                            BARBARA D. UNDERWOOD
                                            Attorney General of the State of New York

SO ORDERED.                                 By: /s/ Matthew Colangelo
                                            Matthew Colangelo, Executive Deputy Attorney General
                                            Elena Goldstein, Senior Trial Counsel
                                            Office of the New York State Attorney General
                                            28 Liberty Street
                                            New York, NY 10005
                                            Phone: (212) 416-6057
     November 13, 2018                      matthew.colangelo@ag.ny.gov
        Case 1:18-cv-02921-JMF Document 524 Filed 11/13/18 Page 2 of 3



                                    Attorneys for the State of New York Plaintiffs


                                    AMERICAN CIVIL LIBERTIES UNION
                                    ARNOLD & PORTER KAYE SCHOLER LLP

                                    By: /s/ John Freedman

 Dale Ho                                        Andrew Bauer
 American Civil Liberties Union Foundation      Arnold & Porter Kaye Scholer LLP
 125 Broad St.                                  250 West 55th Street
 New York, NY 10004                             New York, NY 10019-9710
 (212) 549-2693                                 (212) 836-7669
 dho@aclu.org                                   Andrew.Bauer@arnoldporter.com

 Sarah Brannon*                                 John A. Freedman
 American Civil Liberties Union Foundation      Arnold & Porter Kaye Scholer LLP
 915 15th Street, NW                            601 Massachusetts Avenue, N.W.
 Washington, DC 20005-2313                      Washington, DC 20001-3743
 202-675-2337                                   (202) 942-5000
 sbrannon@aclu.org                              John.Freedman@arnoldporter.com
 * Not admitted in the District of Columbia;
 practice limited pursuant to D.C. App. R.
 49(c)(3).

 Perry M. Grossman
 New York Civil Liberties Union Foundation
 125 Broad St.
 New York, NY 10004
 (212) 607-3300 601
 pgrossman@nyclu.org
                                  Attorneys for the NYIC Plaintiffs



Counsel for Defendants
                                           JOSEPH H. HUNT
                                           Assistant Attorney General

                                           BRETT A. SHUMATE
                                           Deputy Assistant Attorney General

                                           JOHN R. GRIFFITHS
                                           Director, Federal Programs Branch

                                           CARLOTTA P. WELLS
                                           Assistant Branch Director
Case 1:18-cv-02921-JMF Document 524 Filed 11/13/18 Page 3 of 3




                            /s/ Carol Federighi
                            CAROL FEDERIGHI
                            KATE BAILEY
                            GARRETT COYLE
                            STEPHEN EHRLICH
                            Trial Attorneys
                            United States Department of Justice
                            Civil Division, Federal Programs Branch
                            1100 L Street NW, Washington, DC 20005
                            (202) 514-9239
